HAM, 11550 Fuqua, Suite 475 LANGSTON & Houston, TX 77034 BREZINA, L.L.P. Bus.281/ 481-1040 Fax:281/ 481-8485 Positron Corporation 1304 Langham Creek Drive, Suite 300 Houston, Texas 77084 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT As the Registrant's independent public accounting firm, we hereby consent to the incorporation by reference in this Registration Statement on Form SB-2 of our report, which includes an explanatory paragraph regarding the substantial doubt about the Registrant's ability to continue as going concern, dated March 30, 2006 relating to the financial statements of Positron Corporation as of and for the year ended December 31, 2005 and to the reference to our Firm under the heading "Interests of Named Experts and Counsel" appearing in this Registration Statement on Form SB-2. /s/ Ham, Langston & Brezina, L.L.P. August 7, 2007 Houston, Texas
